MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D), this                                    Nov 30 2015, 6:02 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the purpose
of establishing the defense of res judicata, collateral
estoppel, or the law of the case.



ATTORNEY FOR APPELLANT
Joseph E. Morrison
Roselawn, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re Support of J.D.                                        November 30, 2015
T.F.,                                                        Court of Appeals Case No.
                                                             37A03-1507-JP-906
Appellant,
                                                             Appeal from the Jasper Circuit Court
        v.                                                   The Honorable John D. Potter, Judge
                                                             Trial Court Cause No.
J.J.D.,                                                      37C01-1501-JP-8
Appellee




Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 37A03-1507-JP-906 | November 30, 2015        Page 1 of 8
                                          Case Summary
[1]   In the context of a paternity case filed by the State to establish J.J.D.’s

      (“Father”) child support obligation as to J.D. (“Child”), T.F. (“Mother”) filed a

      petition to maintain custody of Child. The petition also sought an order for

      restricted therapeutic parenting time for Father, and requested that the trial

      court appoint a Guardian ad Litem (“GAL”) for Child. The trial court ordered

      Mother and Father to complete certain parenting and domestic violence

      courses, granted Father limited parenting time, provided that Father would be

      entitled to additional parenting time after completing a domestic violence class,

      and denied Mother’s request for the appointment of a GAL. Mother filed a

      motion to correct error, which the trial court denied.


[2]   Mother now appeals. We affirm.



                                                    Issue
[3]   Mother presents a single issue for our review, which we restate as whether the

      trial court abused its discretion when it denied her petition requesting the

      appointment of a GAL for Child.



                            Facts and Procedural History
[4]   Child was born to Mother and Father, out of wedlock, on May 27, 2010.

      Mother and Father’s relationship with one another was tempestuous. This was

      also true of Father’s relationships with other family members, including


      Court of Appeals of Indiana | Memorandum Decision 37A03-1507-JP-906 | November 30, 2015   Page 2 of 8
      Mother’s adult daughter (“Sister”) and minor son from prior relationships, and

      Child’s maternal grandmother (“Grandmother”).


[5]   Eventually, Father left the home, and Mother sought public assistance. As a

      result, the State of Indiana sought an order requiring Father to pay child

      support for Child; the State filed its petition in the Jasper Circuit Court on

      January 7, 2015.1 Within that action, on January 12, 2015, Mother filed a

      Petition for Custody and Restricted Therapeutic Parenting Time. On January

      20, 2015, Mother filed her Petition for Appointment of Guardian ad Litem.


[6]   On March 5, 2015, a hearing was conducted on Mother’s petitions. At the

      beginning of the hearing, Father and Mother stipulated to Father’s paternity of

      Child. After this, the trial court heard testimony from Mother, Father,

      Grandmother, and Sister. Much of this testimony centered on the fractious

      relationship between Mother, Father, Grandmother, and Sister. However,

      testimony was also presented concerning Mother’s and Sister’s concerns for

      Child’s wellbeing if Father were granted unsupervised parenting time. The

      testimony referenced to Father’s prior history of substance use, his prior

      criminal history, his living situation, his viewing of pornography, and other

      family relationships.




      1
       The State took no part in the portions of the proceedings Mother presently appeals, and filed a notice of
      non-involvement with this Court on October 20, 2015.

      Court of Appeals of Indiana | Memorandum Decision 37A03-1507-JP-906 | November 30, 2015            Page 3 of 8
[7]    On March 6, 2015, the trial court denied Mother’s petition for appointment of a

       GAL, granted Father limited parenting time at Father’s sister’s home, ordered

       Father to complete domestic violence coursework, and ordered both Father and

       Mother to complete a parenting course. The court further stated that, upon

       Father’s completion of the domestic violence coursework, Father would be

       afforded additional parenting time in conformance with Indiana’s Parenting

       Time Guidelines.


[8]    On March 12, 2015, the court conducted a hearing on the State’s petition to

       establish child support, and entered a support order against Father.


[9]    On March 25, 2015, Mother filed her motion to correct error, challenging the

       trial court’s decisions as to custody, parenting time, and appointment of a GAL

       for Child. A hearing was conducted on May 27, 2015, where additional

       testimony was presented and Mother submitted for the court’s review

       substantial amounts of social media correspondence. The trial court

       subsequently took the matter under advisement.


[10]   On June 5, 2015, Mother, without assistance of counsel, sent a letter to the trial

       court in which she alleged that Father had perjured himself during the hearing.


[11]   On June 12, 2015, the trial court denied Mother’s motion to correct error.


[12]   This appeal ensued.



                                  Discussion and Decision

       Court of Appeals of Indiana | Memorandum Decision 37A03-1507-JP-906 | November 30, 2015   Page 4 of 8
[13]   Here, Mother appeals from the trial court’s order denying her motion to correct

       error, which challenged the court’s order denying her petition for appointment

       of a GAL for child. Generally, we review trial court decisions concerning both

       motions to correct error and the appointment of a GAL for an abuse of

       discretion. City of Indianapolis v. Hicks, 932 N.E.2d 227, 230 (Ind. Ct. App.

       2010), trans. denied; In re Adoption of B.C.S., 793 N.E.2d 1054, 1060 (Ind. Ct.

       App. 2003). Here, Mother appeals, but Father has not filed a responsive brief.

       “When an appellee does not file a brief in response, the court is not required to

       advance arguments on the appellee’s behalf.” Neal v. Austin, 20 N.E.3d 573,

       575 (Ind. Ct. App. 2014) (citations omitted). In the absence of an appellee’s

       brief, “we may ordinarily reverse if the appellant presents a case of prima facie

       error. However, even when an appellee brief is not filed, questions of law are

       nonetheless reviewed de novo.” Id. (citations omitted).


[14]   “A juvenile court may, at any time, appoint a guardian ad litem or court

       appointed special advocate, or both” to represent a child’s interests in family

       and juvenile court proceedings. Ind. Code § 31-32-3-1(a). The purpose of a

       GAL is to “represent and protect the best interests of the child,” I.C. § 31-9-2-

       50(a)(1), and to “provide the child with services requested by the court,

       including: (A) researching; (B) examining; (C) advocating; (D) facilitating; and

       (E) monitoring; the child’s situation.” I.C. § 31-9-2-50(a)(2).


[15]   While there are certain situations in which Indiana statutes require the

       appointment of a GAL on a child’s behalf, e.g., I.C. § 29-3-2-3 (requiring

       appointment of a GAL in certain guardianship proceedings), whether to

       Court of Appeals of Indiana | Memorandum Decision 37A03-1507-JP-906 | November 30, 2015   Page 5 of 8
       appoint a GAL is ordinarily a matter our statutes “leave to the juvenile court’s

       discretion.” K.S. v. State, 849 N.E.2d 538, 543 (Ind. 2006). In paternity cases,

       Indiana courts have tended to follow a policy

               recognizing the importance of protecting the child’s interests where
               there exists a potential adversity of interests between the mother and
               child. A child's interests in a paternity determination include matters of
               money, familial bonds, cultural heritage, and medical history, and
               these interests may clash with the mother’s interests in preserving her
               marriage or preventing the child’s relationship with the presumptive
               father from being disturbed.
       Matter of Paternity of H.J.F., 634 N.E.2d 551, 555 (Ind. Ct. App. 1994), abrogated

       on other grounds by K.S. v. R.S., 669 N.E.2d 399 (Ind. 1996). Where, as here,

       “the paternity action is … instituted primarily to obtain child support,” the

       interests of the child are often “not adverse to the mother’s interests,” and a

       GAL may not be required. Id. Where a termination of parental rights is at

       stake, however, appointment of a GAL may be essential to protect the child’s

       rights. Id.


[16]   Here, Mother argues that the trial court erred in its refusal to appoint a GAL.

       Mother directs this Court to the contentious behavior of Mother and Father

       toward one another and toward other family members, including Grandmother

       and Sister, Father’s admission of prior excessive alcohol use, Father’s criminal

       history, and his alleged violation of a protective order as evidence that a GAL

       was necessary for Child. Mother goes on to assert in her brief that “no one

       present advocated on behalf of the best interest of [Child],” Br. at 27, and

       argues that a GAL could have investigated Father’s living conditions and


       Court of Appeals of Indiana | Memorandum Decision 37A03-1507-JP-906 | November 30, 2015   Page 6 of 8
       continually monitored “the situation as things progressed.” Br. at 29. Mother

       ultimately asserts that “neither Mother nor Father would ever truly advocate on

       behalf of their Minor Child” because “their interests conflict with the interests

       of [Child].” Br. at 29.


[17]   Mother has failed to provide examples from the record that could establish that

       either she or Father failed to advocate on Child’s behalf. See Ind. Appellate

       Rule 46(a)(8)(A) (requiring that arguments in appellate briefs “be supported by

       citations to the … parts of the Record on Appeal relied on.”) Nevertheless, this

       Court notes from its review of the record that Mother testified that she was

       concerned that Father might be negligent in his care of Child due to his history

       of alcohol abuse and a limited criminal history; that she was concerned about

       the overall safety and quality of his living situation; that she suspected Father

       might have harmed Child on one occasion; that Father had viewed

       pornography on numerous occasions; and that she had begun seeking therapy

       for Child, whose developmental progress had improved significantly since

       beginning treatment. In addition, Mother presented testimony from Sister, who

       testified that she was concerned that Father would be negligent in caring for

       Child.


[18]   Upon review, we find no basis upon which to conclude that the trial court erred

       in denying Mother’s request for a GAL, because it is not clear on the face of the

       evidence presented that Child’s interests were not adequately represented before

       the trial court. Mother has thus failed to carry her burden on appeal of

       establishing prima facie error. As Mother advances no other basis upon which

       Court of Appeals of Indiana | Memorandum Decision 37A03-1507-JP-906 | November 30, 2015   Page 7 of 8
       to challenge the trial court’s order on her motion to correct error, we

       accordingly affirm the decision of the trial court.


[19]   Affirmed.


       Vaidik, C.J. and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 37A03-1507-JP-906 | November 30, 2015   Page 8 of 8